Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim 1 is pending.

Terminal Disclaimer
The terminal disclaimer filed on 11/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,603,514 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the 
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bess et al. (US 7,067,116; priority date 5/23/2000).
Bess et al. teach fast dissolving films comprising a taste masking agent and a pharmaceutically active agent (e.g. abstract).  Bess et al. teach that the film is well mixed and is cast and cut into smaller dosage units of substantially the same size and weight (e.g. Example 1).  This is understood to result in “substantially equal sized individual unit doses” and “said components substantially uniformly distributed in said matrix" as claimed.  Bess et al. teach that the film layer comprises an ingestible, polymer matrix (e.g. column 2, lines 9-47) comprising at least one water soluble or water-swellable polymer (e.g. column 4, lines 5-9 and 43-end; column 5, lines 1-16; column 8, lines 15-22); wherein the film layer comprises a matrix that comprises: at least one pharmaceutical or bioactive active (e.g. column 2, line 48-column 3, end), said at least one pharmaceutical or bioactive active being comprised of active components having a particle size of 60-200 microns, which is within the claimed range of 200 microns or less (e.g. column 11, lines 53-end).  Bess et al. teach the film further comprises a flavor, sweetener, flavor enhancer, or combination thereof (i.e. taste-masking agent) (e.g. column 6, line 8-column 7 line 40).   Bess et al. teach that the films have pleasing appearance and taste (i.e. (i.e. taste-masking 
Regarding the limitations, “… a continuously cast and dried film produced on a manufacturing coating line” and “…as continuously cast on the manufacturing coating line”. These are product-by-process limitations.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In the instant case, Bess et al. teach that the uniform films comprise the claimed ingredients, are cast and dried, and do not appear to result in a product structurally different from that which is claimed (e.g. column 12, lines 4-34; Example 4).  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 
Regarding the limitation, “wherein said uniformity subsequent to continuously casting and drying of the film is measured by the cut substantially equally sized individual unit doses which do not vary by more than 10% of a desired amount of the at least one active”, Bess et al. teach that the film well mixed and is cast and cut into smaller dosage units of substantially the same size and weight (e.g. Example 1, column 13).  In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's uniform distribution differs, and if so to what extent, from the teachings of Bess et al.  Therefore the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.


Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive. 
Applicant argues on page 4 that Bess does not disclose substantially equal sized individual unit doses having components substantially uniformly distributed in the matrix.  This is not found persuasive.  Applicant has not defined “substantially equally” or “substantially uniformly”.  It is understood by the Examiner to include some deviation and not be completely equal or uniform.  Bess et al. teach that the film is well mixed and is cast and cut into smaller dosage units of substantially the same size and weight (e.g. Example 1).  In addition, one of ordinary skill in the art would have been motivated to maintain uniformity as Bess is directed to oral pharmaceuticals, and a standard dose across all units would be desired.  
 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 







/NICOLE P BABSON/Primary Examiner, Art Unit 1619